                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

TERRELL L. DAVIS,                                )
                                                 )
               Petitioner,                       )
                                                 )
       v.                                        )           No. 4:19-cv-2721-AGF
                                                 )
MICHELLE BUCKNER,                                )
                                                 )
               Respondent.                       )


                               MEMORANDUM AND ORDER

       This closed civil matter is before the Court upon review of four post-judgment filings

filed by petitioner Terrell L. Davis: a Motion to Reopen Case Under Rule 60(b)(6) (ECF No.

8/filed December 2, 2019), a second motion asking the Court to reopen the case (ECF No.

12/filed January 13, 2020), and two supplemental filings. The motions will be denied.

                                               Background

        Petitioner, a Missouri State prisoner, initiated this action by filing a petition for writ of

habeas corpus pursuant to 28 U.S.C. § 2254. As set forth in detail in the Court’s October 25,

2019 Memorandum and Order, petitioner filed the petition after the expiration of the applicable

limitations period set forth in the Antiterrorism and Effective Death Penalty Act of 1996

(“AEDPA”). Briefly, however, the relevant dates are as follows. On April 15, 2013, petitioner

entered a guilty plea in Missouri state court, and on June 7, 2013, he was sentenced to serve a

total of 15 years’ imprisonment. He sought neither direct nor collateral review, and judgment

therefore became final for purposes of the federal habeas statue on June 17, 2013. Petitioner

therefore had until June 17, 2014 to file a petition for writ of habeas corpus in federal court.

                                                 1
However, petitioner took no legal action until February 18, 2016, when he filed a petition for

writ of habeas corpus pursuant to Missouri Supreme Court Rule 91 in Missouri Circuit Court.

Following the denial of that petition, petitioner filed petitions for habeas relief in the Missouri

Court of Appeals and the Missouri Supreme Court on September 8, 2016 and October 21, 2016,

respectively.

       Petitioner filed the federal habeas petition at issue here on September 30, 2019, more than

five years after the expiration of the limitations period set forth in the AEDPA. In the petition,

petitioner asserted he was prosecuted twice for the same offense in violation of the Double

Jeopardy Clause of the Fifth Amendment; the State court lacked jurisdiction; and his attorney

was ineffective. On October 25, 2019, this Court entered a Memorandum and Order directing

petitioner to show cause why his petition should not be dismissed as untimely. In response,

petitioner argued that because the state courts did not reject his state habeas petitions, they were

“properly filed” applications for collateral review that should toll the federal habeas statute. He

also argued he was entitled to equitable tolling because his attorney gave him bad advice, and

that even though he exercised due diligence, he did not learn of the legal issues that formed the

bases of his federal habeas claims until he spoke with a fellow inmate and read Supreme Court

and Eighth Circuit cases published in 1955 and 1968, respectively.

       On November 18, 2019, after considering petitioner’s response, this Court dismissed the

petition. The reasons for dismissal are fully set forth in the Court’s Memorandum and Order of

that date. Briefly, however, the Court concluded that petitioner’s state habeas petitions could not

serve to toll the applicable statute of limitations because they were filed after its expiration;

petitioner failed to demonstrate that he diligently pursued his rights; the attorney’s actions did


                                                 2
not amount to egregious attorney misconduct warranting equitable relief; even if the attorney’s

actions amounted to egregious attorney misconduct, it could not be said that such conduct

affected petitioner’s ability to file a timely federal habeas petition; and the issues forming the

bases of petitioner’s federal habeas claims were discoverable through the exercise of due

diligence prior to the expiration of the federal statute.

        In the instant Motion to Reopen Case Under Rule 60(b)(6) (ECF No. 8), petitioner

contends he is entitled to equitable tolling because he was lulled into inaction by his attorney’s

bad advice; his State habeas petitions complied with State law and were not rejected as untimely

by the Missouri Courts, and they should therefore toll the federal habeas statue; he could not

have known of the importance of the legal issues forming the basis of his claims; and he

diligently pursued his rights. Subsequently, petitioner filed a letter addressed to a Court

employee, contending that this Court erred in determining that his State habeas petitions could

not toll the federal statute of limitations. Petitioner also contended he was entitled to equitable

tolling. Petitioner then filed a request to supplement his motion, arguing that he recently learned

that this Court erred by sua sponte addressing the issue of the statute of limitations. In

petitioner’s second motion (which is composed in the form of a letter addressed to the Court) he

avers he has spent money litigating his case in the Missouri State Courts; he writes “I’M NOT

OUT OF TIME;” he states the issue of timeliness is for the respondent, not this Court, to address,

and he is entitled to equitable tolling because he relied on his attorney’s advice. (ECF No. 12)

(emphasis in original).

        After filing the first motion but before filing the second, petitioner filed a notice of appeal

in the Eighth Circuit Court of Appeals. (ECF No. 11/filed January 10, 2020). Normally, the filing


                                                   3
of a notice of appeal divests the district court of control over the case. Liddell by Liddell v. Board

of Educ. of City of St. Louis, 73 F.3d 819, 822 (8th Cir. 1996). However, a district court may

consider a Rule 60(b) motion “on the merits and deny it even if an appeal is already pending” in

the Eighth Circuit Court of Appeals. Hunter v. Underwood, 362 F.3d 468 (8th Cir. 2004). If the

district court decides to grant the motion, remand is necessary. Id.

                                              Discussion

        In both of petitioner’s motions and in his supplemental filings, he focuses on the issue of

whether this Court properly dismissed his § 2254 petition as untimely. While petitioner mentions

the legal issues forming the bases of the federal claims for relief he asserted in the petition, he

does so in the context of asserting that his petition should be considered timely because he only

recently learned of those issues. It therefore does not appear that petitioner’s motions and post-

judgment filings can be construed as asserting a federal basis for relief from a state court

judgment. 1 The Court will now consider whether petitioner is entitled to relief under Federal

Rules of Civil Procedure 60(b)(6).

        Rule 60(b) authorizes relief from a final judgment based on certain enumerated

circumstances, including mistake, inadvertence, surprise, excusable neglect, newly discovered

evidence that could not have been discovered in time to seek relief pursuant to Rule 59(e), and

fraud. Fed. R. Civ. P. 60(b)(1)-(3). Rule 60(b) also contains a “catchall” category that allows a

court to relieve a party from a final judgment for “any other reason that justifies relief.” Fed. R.

Civ. P. 60(b)(6). “Rule 60(b)(6) allows for relief only in ‘extraordinary circumstances.’”


1
  If they did so assert, this Court would be required to construe them as successive § 2254 petitions that
this Court lacks jurisdiction to hear without certification from the Eighth Circuit Court of Appeals, and
dismiss them as unauthorized successive petitions.

                                                    4
Raymond v. United States, 933 F.3d 988, 991 (8th Cir. 2019) (citations omitted). Extraordinary

circumstances are not present whenever a party is subjected to unfavorable consequences

because of a judgment at which a court properly arrived. In re Guidant Corp. Implantable

Defibrillators Products Liability Litigation, 496 F.3d 863, 868 (8th Cir. 2007). Circumstances

are extraordinary when they “have denied the moving party a full and fair opportunity to litigate

his claim” and prevented him “from receiving adequate redress.” Murphy v. Missouri Dept. of

Corrections, 506 F.3d 1111, 1117 (8th Cir. 2007).

       The Court has carefully considered petitioner’s motions and supplemental filings, and

will decline to alter or amend its prior judgment. Petitioner’s assertion that this Court erred in

considering, sua sponte, the timeliness of the petition is incorrect. See Day v. McDonough, 547

U.S. 198, 209 (2006) (“district courts are permitted, but not obliged, to consider, sua sponte, the

timeliness of a state prisoner’s habeas petition.”). The balance of petitioner’s motions and filings

essentially reassert his contentions from his response to this Court’s October 25, 2019

Memorandum and Order, which have already been fully considered and rejected by this Court.

Reassertion of prior contentions is not the purpose of Rule 60(b). See Arnold v. Wood, 238 F.3d

992, 998 (8th Cir. 2001) (concluding the district court did not abuse its discretion in denying a

Rule 60(b) motion that largely reasserted contentions made in earlier motions); Broadway v.

Norris, 193 F.3d 987, 989-90 (8th Cir. 1999) (noting that Rule 60(b) “is not a vehicle for simple

reargument on the merits.”). Additionally, petitioner fails to demonstrate extraordinary

circumstances warranting relief. Accordingly, the Court concludes that petitioner is not entitled

to relief under Rule 60(b). Finally, petitioner has not demonstrated that jurists of reason would




                                                 5
find it debatable whether he is entitled to relief. The Court will therefore not issue a certificate of

appealability.

       Accordingly,

       IT IS HEREBY ORDERED that petitioner’s Motion to Reopen Case Under Rule

60(b)(6) (ECF No. 8) and his motion to reopen this case (ECF No. 12) are DENIED.

       IT IS FURTHER ORDERED that the Court will not issue a certificate of appealability.

       IT IS FURTHER ORDERED that petitioner shall direct all future filings to the Eighth

Circuit Court of Appeals.

       Dated this 24th day of January, 2020.




                                                   AUDREY G. FLEISSIG
                                                   UNITED STATES DISTRICT JUDGE




                                                  6
